Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 10/21/2021, wherein claims 1, 7 has been amended, and new claim 22 has been added.
Claims 1-11, 12, 13, 21, 22 are examined herein so far as they read on the elected species.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (WO 9817310, PTO-1449), in view of Gerber et al. (20150044242, PTO-1449), and further in view of Ji et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2010) 47, 445-451, PTO-892 of record).
Hilgers teaches polyanionic polymers as adjuvants for mucosal immunization (mucosal vaccines). See abstract. It is taught that polyanionic polymer can be homopolymer and salts thereof. The homopolymer includes acrylic acid and salts thereof. See claims 1, 17, 18; page 6, lines 5-7. Hilgers teaches a solution of PAA polymer (Carbopol 907 from BFGoodrich, Mw = 450 kDa), pyridine in DMF.  See page 13, EXAMPLE 3, lines 20-25. Antigen-adjuvant composition comprising New castle disease virus antigen solution (NDA), PAA 907 (2.5 mg/ml) is taught. See Tables 4, 5. The anionic polymers such as p(AA) (Carbopol 907 from BFGoodrich) are formulated in phosphate buffer in ultrapure water is also taught. See page 22, EXAMPLE 6, lines 9-13. Antigen-adjuvant composition is taught. See page 4, lines 7-15; claim 26. Employment of antigen component that are capable of providing protective immunity to various diseases is dialysis membrane with a cut-off of 10 kD i.e removes all the compounds with a molecular weight of less than 10kD, such as persulfates, monomers, oxidizing agents etc., if present. See page 12, Example 1. Hilgers also teaches employment of different molecular weight cut-offs (MWCO) of 12,000-14,000 D. See Examples 20, 21.
NOTE: Carbopol 907 from BFGoodrich is a linear polyacrylic acid with weight average molecular weight of 450 kDa. See Hilger et al., Vaccine, 1998, page 1576, under MATERIALS and METHODS, provided by Applicant.

Hilgers does not explicitly provide a salt of polyacrylic acid (PAA) homopolymer i.e teaches PAA homopolymer polymers, for example Carbopol 907 from BFGoodrich.
Hilgers does not specifically teach that the polyacrylic acid polymers (PAA) or salt thereof therein have a polydispersity index (PDI) of below or equal to 4 or below or equal to 2.5; and does not teach that the polyacrylic acid polymers (PAA) or salt thereof are purified by employing a dialysis membrane with a cut-off of 20 kDa.
Hilgers et al. does not teach a composition comprising salt of polyacrylic acid and a vaccine wherein the vaccine is viral antigen of rabies virus.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain the salt of polyacrylic acid homopolymer and employ as adjuvant because Hilgers teaches that polyacrylic acid homopolymer or salts thereof are used as adjuvants for vaccines. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ the salt of homopolymer of polyacrylic acid as adjuvant with reasonable since homopolymer of polyacrylic acid or salts thereof are used as adjuvants for vaccines.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain sodium salt of polyacrylic acid and employ as adjuvant because Hilgers teaches that polyacrylic acid or salts thereof are used as adjuvants for vaccines. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ the sodium salt of polyacrylic acid as adjuvant with reasonable expectation of success of obtaining vaccine composition, since polyacrylic acid or salts thereof are used as adjuvants for vaccines and sodium salts of acid are well known.
Further, it would have been obvious to a person of ordinary skill in the art to employ a dialysis membrane with a cut-off of 20 kDa during the purification of polyacrylic acid because Hilgers teaches dialysis of the copolymer or copolymers of acrylic acid for at least seven days against distilled water using a dialysis membrane with a cut-off of 10 kD; Hilgers also teaches employment of different molecular weight cut-offs (MWCO) of 12,000-14,000 D i.e Hilgers teaches employment of dialysis membrane with different molecular weight cut-offs. One of ordinary skill in the art would have been motivated to employ a dialysis membrane with a cut-off of 20 kDa during the purification of polyacrylic acid with reasonable expectation of success of obtaining polyacrylic acid polymers with the desired weight average molecular weight range; removing impurities, and with reasonable expectation of success of using the sodium salts of polyacrylic acid polymers as adjuvants for vaccines.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain polyacrylic acid polymers or salts thereof with a PDI of below or equal to 4 or below 2.5 and molecular weight (Mw) as taught by Hilgers because Ji et al. teaches a method of making PAA polymers with different number average molecular weights and PDI. One of ordinary skill in the art would have been motivated to obtain polyacrylic acid polymers or salts thereof with a PDI of below or equal to 4 or below 2.5 and molecular weight as taught by Hilgers (Carbopol 907) with reasonable expectation of success of employing the polymers as taught by Hilgers et al. 

It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to employ the salt of polyacrylic acid in an amount of 0.1 to 8 mg in the vaccine composition. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of salt of polyacrylic acid employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.


Hilgers, in view of Ji et al., render obvious the instant salt of homopolymers of polyacrylic acid as in instant claim 1, with weight average molecular weight of 450 kDa; and obtaining the polymer with a PDI of below or equal to 4 or below 2.5 i.e a single component, and meets instant claims 1, 3.
Hilgers renders obvious employment of the anionic polymers such as P(AA) or a salt thereof in phosphate buffer in ultrapure water, the property of such a composition will also be rendered obvious by the prior art teachings, since the properties, namely the pH in arrange of 5.5 to 8.8 of the buffered solution, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
Gerber et al. teaches that polyacrylic acid or alkali metal salts thereof are used as adjuvants for vaccines. See paras [0008]-[0010]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ an alkali metal salt of polyacrylic acid such as sodium salt of polyacrylic acid, with a PDI of below or equal to 4 or below 2.5, molecular weight as taught by Hilgers, and which is purified by dialysis membrane with a cut-off of 20 kDa during the purification of polyacrylic acid as adjuvant in vaccine composition comprising Staphylococcus aureus antigen because 1) Hilgers and Gerber et al. teaches that homopolymer of polyacrylic acid or alkali metal salts thereof are used as adjuvants for vaccines; 2) Hilgers teaches antigen component that are capable of 
Regarding the recitation “wherein the polyacrylic acid salt has a Mark Houwink slope higher than or equal to 0.7”, in claim 5, it is pointed out that this recitation is the property of the salt of polyacrylic acid homopolymers or salt of Carbopol 907 from BFGoodrich which is a linear polyacrylic acid with weight average molecular weight of 450 kDa, and the property of such a salt of the linear polyacrylic acid are taught or rendered obvious by the prior art teachings, since the properties are inseparable from the polymer. Therefore, if the prior art teaches the polymer or renders the polymer obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) 
Regarding the recitations “wherein the salt is capable of enhancing the Th1 immune response obtained with the vaccine composition” in claim 8, “The vaccine composition of claim 9, which is capable of raising an immune response in an animal or human…….” in claim 13, it is pointed out that these recitations are the properties of the salt of polyacrylic acid homopolymers. Hilgers, in view of Ji et al., render obvious the instant alkali metal salt of homopolymers of polyacrylic acid as in instant claim 1, for example a salt of Carbopol 907 from BFGoodrich which is a linear polyacrylic acid with and composition comprising salt of polyacrylic acid obvious, and the property of such a claimed salt of the linear polyacrylic acid and composition comprising the polymer will also be rendered obvious by the prior art teachings, since the properties are inseparable from the polymer and its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. 

Response to Arguments
The rejection above has been modified in view of Applicant’s amendment. Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “Hilgers does not teach or even suggest a pharmaceutically acceptable salt of a linear or branched polyacrylic acid polymer purified over a 20 - 80 kDa cut-off membrane as recited in claim 1.” Applicant’s arguments have been considered. Hilgers and Gerber et al. teaches that homopolymer of polyacrylic acid or alkali metal salts thereof are used as adjuvants for vaccines. Hilgers teaches synthesis of copolymers of acrylic acid, and dialysis of the copolymer for at least seven days against distilled water using a dialysis membrane with a cut-off of 10 kD i.e removes all the compounds with a molecular weight of less than 10kD, such as persulfates, monomers, oxidizing agents etc., if present. See page 12, Example 1. Hilgers also teaches  Hilgers teaches dialysis of the copolymer or copolymers of acrylic acid for at least seven days against distilled water using a dialysis membrane with a cut-off of 10 kD; Hilgers also teaches employment of different molecular weight cut-offs (MWCO) of 12,000-14,000 D i.e Hilgers teaches employment of dialysis membrane with different molecular weight cut-offs. One of ordinary skill in the art would have been motivated to employ a dialysis membrane with a cut-off of 20 kD during the purification of polyacrylic acid with reasonable expectation of success of obtaining polyacrylic acid polymers with the desired weight average molecular weight range, and with reasonable expectation of success of using the sodium salts of polyacrylic acid polymers as adjuvants for vaccine composition.
Applicant argues that “as supported by the Examples of the application, the purification of a specific polymer, i.e., a salt of a linear or branched polyacrylic acid polymer with a weight average molecular weight Mw in the range of 350 to 650 kDa and a polydispersity index below or equal to 4, by diafiltration with a 20 - 80 kDa cut-off is not an arbitrary selection as it allows conferring to the polymer particular and advantageous properties in terms of adjuvant response and stability to the autoclave.” Applicant’s arguments regarding adjuvant response and stability to the autoclave have been considered, but not found persuasive. It is pointed out that there is no comparison using dialysis membrane with a cut-off of 10 kD employed by Hilgers to conclude that the adjuvant response and stability is due to the diafiltration with a 20 - 80 kDa cut-off. Hilgers . Further, instant specification, page 55, line 27-page 56, line 3 recite that “the adjuvant according to the present invention induced strong Th-1 immune responses accompanied with the induction of strong virus neutralizing antibody titers, and that there was no significant difference between the mice immunized with a diafiltered formulation and the mice immunized with a non-diafiltered formulation” i.e diafiltration did not impact the adjuvant properties of the polymer. 
Applicant’s remarks regarding stability that linear or branched polyacrylic acid polymer diafiltration with a 20 - 80 kDa cut-off, the purification was carried out by diafiltration with a membrane of a 50 kDa cut off (see page 56 of instant specification) and not the range as in instant claims; further page 59, lines 1-6 teach that “the heat-stabilty of a PAA solution could be directly linked to its persulfate content. The diafiltration step introduced in the process of the present invention, removed persulfate impurities from the PAA solutions and afforded heat-stable PAA solutions compatible with sterilization by autoclaving” i.e the heat stability is due to persulfate impurities.  As discussed above Hilgers teaches synthesis of copolymers of acrylic acid, and dialysis of the copolymer for at least seven days against distilled water using a dialysis membrane with a cut-off of 10 kD i.e removes all the compounds with a molecular weight of less than 10kD, such as persulfates, monomers, oxidizing agents etc., if present. Further, as discussed in the rejection, Hilgers renders obvious to employ a dialysis membrane with a cut-off of 20 kDa during the purification of polyacrylic acid.
not the same as dialysis.” Applicant’s remarks have been considered. It is pointed out as discussed above in dialysis in Hilgers reference a dialysis membrane with a cut-off of 10 kD is used which removes all the compounds with a molecular weight of less than 10kD; in diaflitration with a cut-off of 10 kD also removes all the compounds with a molecular weight of less than 10kD. Thus, it is not clear how the weight average molecular weight will be different employing dialysis vs difiltration with the same cut-off range. 
Applicant argues that “Ji is totally silent with regard to purification of polymers, let alone to a purification by diafiltration over a 20 - 80 kDa cut-off.” Applicant’s arguments have been considered. Ji was employed for its teachings that PAA with high molecular weight and low PDI can be synthesized via RAFT polymerization in aqueous solution employing a particular RAFT agent.  Ji teaches that one can prepare polyacrylic acid polymers of high molecular weights as in instant claims by changing the [AA]/[RAFT] agent ratio, and [RAFT agent]/[initiator] ratio. See Table 1. 5d wherein [RAFT agent]/[initiator] ratio = 4 i.e by changing monomer amount (acrylic acid), initiator and RAFT agent, one can control the molecular weight and PDI.
Furthermore, it is also pointed out that Applicant has bought/purchased salts of PAA polymers with different molecular weights (Mw) and PDI from Polysciences and other companies i.e the polymers are available; the PAA225000 used in the specification is obtained from Polysciences, Mw is 488 kDa and its IP 3.8 (see page 42 of instant specification; Table 3); and Applicant did not provide data to show that these polymers have oxidizing agents, persulfates etc. as in instant claims. 

Application No.: 15/624,40512 Docket No.: S2121.70000US00Reply to Office Action of September 29, 2020 
2) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (WO 9817310, PTO-1449), in view of Gerber et al. (20150044242, PTO-1449), in view of Ji et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2010) 47, 445-451, PTO-892 of record) as applied to claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 21, 22 above, in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, pages 1463, 1546-1547, PTO-892 of record).
Hilgers is applied as discussed above.
Hilgers does not specifically teach that the salt of acrylic acid is sterilized.
Remington provides different methods of sterilizing for pharmaceutical formulations. See Chapter 84. Remington teaches that the aim of a sterilization process is to destroy or eliminate microorganisms which are present in a preparation, to make sure that this has been achieved with an extremely high level of probability and to assure that preparation is free from infection hazards. See page 1463. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the salt of polyacrylic acid formulation because sterility is a requirement for medicinal formulation. One of ordinary skill in the art would have been motivated to sterilize the salt of polyacrylic acid formulation as taught by Remington with reasonable expectation of success of obtaining a formulation free from infection hazards.
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Remington was employed for its teachings that different methods of sterilizing for pharmaceutical formulations are known, and the aim of a sterilization process is to destroy or eliminate microorganisms which are present in a preparation, to make sure that this has been achieved with an extremely high level of probability and to assure that preparation is free from infection hazards. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the salt of polyacrylic acid formulation because sterility is a requirement for medicinal formulation. One of ordinary skill in the art would have been motivated to sterilize the salt of polyacrylic acid formulation as taught by Remington with reasonable expectation of success of obtaining a formulation free from infection hazards.

Prior Art Made of Record:
US 4705683 A, PTO-1449: See column 1, Examples of commercial grades of linear polyacrylates are Carbopol 907 (free acid form B.F.Groodrich) and Aronvis (sodium salt Nihon Junyaku).  Carbopol 907 is a linear polyacrylate having a molecular weight of approximately 450,000;

Carbopol 907 (free acid form BY Goodrich and Aronvis (sodium salt Nixon Junk);
Poly(acrylic acid), Powder, Mw ~ 450,000 (PAA 450K) from Polysciences;
Jean-Francois Cotte, Anal Bioanal Chem 2017, 2083-2092…… PAA with a slope of 0.93, 0.95 indicates a linear structure. Page 2088, left hand para;


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627